Citation Nr: 1531605	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity to include as secondary to DMII.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity to include as secondary to DMII.

3.  Entitlement to service connection for residuals of stroke and transient ischemic attack (TIA) to include as secondary to DMII.

4.  Entitlement to service connection for hearing loss to include as secondary to service-connected diabetes mellitus, type 2 (DMII).

5.  Entitlement to service connection for tinnitus to include as secondary to DMII.

6.  Entitlement to service connection for erectile dysfunction (ED) to include as secondary to DMII and posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for sleep disorder to include sleep apnea to include as secondary to service-connected DMII and PTSD.

8.  Entitlement to service connection for gastrointestinal (GI) condition to include irritable bowel syndrome (IBS) to include as secondary to PTSD.

9.  Entitlement to service connection for skin condition to include eczema, psoriasis, and rashes to include as secondary to DMII and PTSD.

10.  Entitlement to service connection for hypertension to include as secondary to DMII and PTSD.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2012 and November 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

A May 2013 statement of the case (SOC) denied increased ratings for service-connected PTSD and DMII, an earlier effective date for the grant of service connection for PTSD, service connection for vision problems, and entitlement to a total disability rating due to service-connected disabilities.  However, the Veteran did not file a timely substantive appeal as to these issues.  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 (2014).  See also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (a veteran has to separately appeal the "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  Thus, these issues are not before the Board.

The issues of entitlement to service connection for hearing loss, tinnitus, sleep disorder, ED, a GI condition, skin condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

There is no competent evidence establishing that the Veteran currently has peripheral neuropathy of left upper or left lower extremities, or any residuals of a stroke or TIA. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for establishing service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for establishing service connection for residuals of stroke or TIA have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The RO provided the Veteran pre-adjudication notice by letters dated in May 2011 (peripheral neuropathy), November 2011 (peripheral neuropathy) and August 2012 (stroke and peripheral neuropathy). 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records (STRs), assisted in obtaining evidence, afforded physical examinations, and obtained medical opinions.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the Veteran has not contended otherwise. 

As noted below, the Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App.112 (2004).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including brain hemorrhage and brain thrombosis, such as stroke or TIA, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the Veteran is in receipt of service connection for DMII and PTSD, among other disabilities.  The Veteran and his attorney essentially contend that the Veteran suffers from the residuals of a stroke, and peripheral neuropathy of the left upper and left lower extremities, as secondary to his service-connected DMII.

STRs do not reflect any complaints, treatment, or diagnosis of a stroke, TIA, or peripheral neuropathy while in service, and the Veteran does not allege he suffered from any stroke, TIA, or peripheral neuropathy during service.  Post-service treatment records also do not reflect any diagnosis of peripheral neuropathy.  

A June 2010 VA treatment note reveals that the Veteran noticed slurred speech, and weakness of the left arm and left leg since March 2010.  A computer axial tomography (CT) scan found a low density lesion of the right cerebral hemisphere in the carona radiata.  Differential diagnosis consideration would include an ischemic infarction.  Further evaluation was recommended.  A July 2010 echocardiogram (Echo) found a mild concentric left ventricular hypertrophy.  A private July 2010 MRI found no abnormal enhancement, and that the abnormality described on the CT scan most likely represented an area of chronic ischemia. 

A VA examination was conducted in June 2011.  The examiner noted that an electromyogram (EMG) and nerve conduction studies (NCS) of the upper and lower extremities showed no evidence of diabetic peripheral, generalized, or entrapment neuropathy.  The examiner stated that there is no evidence that the Veteran has diabetic peripheral neuropathy at this time.  

An August 2011 VA treatment note found questionable TIA.  The symptoms happened when the Veteran was hospitalized for cellulitis.  The examiner noted that all work ups were negative, there were no new episodes, and the Veteran was a poor historian.  

On a diabetic sensory-motor disability benefits questionnaire (DBQ) dated in October 2012, the examiner stated that the Veteran has no diagnosis of cerebrovascular accident (CVA), and has never been diagnosed with diabetic peripheral neuropathy.  The examiner noted that there was one mention of a questionable TIA in the VA treatment records in May 2012 but the workup, physical examination, and neurological examinations were normal.  The examiner also noted the normal EMG.  

A VA diabetes mellitus consultation was conducted in December 2012.  The examiner stated that the Veteran does not have diabetic peripheral neuropathy or peripheral neuropathy.  

A VA opinion was also rendered in March 2015.  The examiner stated that review of the Veteran's medical record shows no evidence he had a CVA or "stroke."  The Veteran had some transient symptoms thought to be associated with medication which resolved and at the time TIA was questioned, but never confirmed.  The examiner noted that the June 2010 Echo noted no obvious cardioembolic source for TIA.  The examiner also noted that the July 2010 MRI found an area of signal enhancement which may represent chronic ischemia.  However, the VA examiner noted that the incidental finding of an area that could represent chronic ischemia is nondiagnostic and is not in an area of the brain that could explain the Veteran's symptoms.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

The Veteran is competent to describe symptoms he experiences, such as pain, numbness or weakness.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As a lay person he is not competent to diagnose stroke or a peripheral neuropathy associated with symptoms such as pain, numbness, or weakness as such requires medical expertise.  Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran was diagnosed in August 2011 with "questionable TIA."  However, medical personnel have never definitively diagnosed him with a stroke or TIA.  The Board affords great probative value to the opinion of the March 2015 VA examiner indicating that the Veteran never sustained a stroke or TIA.  No health care provider has ever diagnosed the Veteran with peripheral neuropathy.  

As the Veteran does not currently have any residuals of stroke or peripheral neuropathy of the left upper or left lower extremities, the Board finds the preponderance of the evidence is against the claims for service connection for the residuals of stroke or peripheral neuropathy of the left upper extremity and left lower extremity, and the claims are denied.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to service connection for residuals of stroke and TIA is denied. 


REMAND

As noted above, a disability may also be service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

In his February 2011 application as well as in February 2012 subsequent correspondence, the Veteran requested service connection for hypertension, hearing loss, and tinnitus and a gastrointestinal condition on a direct basis.  The Veteran also requested service connection for hypertension, hearing loss, tinnitus, ED, and a skin disorder as secondary to service-connected DMII.  Additionally, he requested service connection for a GI condition, ED, a sleep disorder, a skin disorder, and hypertension as secondary to service-connected PTSD.  

The March 2011 VA examiner stated that it was less likely than not that the Veteran's hypertension was directly related to service, or was caused or aggravated by DMII; tinnitus and hearing loss were directly related to service; IBS was not caused by or the result of PTSD medications; sleep apnea was not caused by or a result of PTSD; ED was not caused by or the result of DMII; and a skin condition was not caused by or a result of DMII.

The October 2012 VA examiner stated that it was less likely than not that a GI condition to include IBS was directly related to service; hearing loss and tinnitus were due to DMII, ED was due to DMII; sleep apnea was due to DMII; and a skin condition was due to DMII.  The examiner noted that ED is psychogenic in nature.  

The examiner who conducted the December 2012 VA diabetes mellitus examination checked the boxes indicating that none of the Veteran's conditions were caused or aggravated by his DMII.  The examiner stated that DMII did not cause the Veteran's ED because ED was diagnosed before DMII, and that DMII did not cause hypertension because hypertension was diagnosed before DMII.

In July 2013, a VA examiner stated that ED was not proximately due to PTSD.  

In March 2015, a VA examiner stated that there is no causal relationship between PTSD and sleep apnea.

Although the Veteran was afforded multiple examinations and consultations in which various examiners rendered negative nexus opinions regarding whether the disabilities at issue were caused by or aggravated by the pertinent service-connected disabilities, some did not contain an adequate rationale.  In particular, regarding the hearing loss and tinnitus claims, there is no opinion addressing whether the conditions were aggravated by his DMII.  Additionally, the December 2012 and July 2013 examiners did not provide the rationale for their opinions regarding whether ED was aggravated by his DMII, or whether it was caused or aggravated by his PTSD, as there is an indication ED is psychogenic in nature.

Regarding the GI claim, there is no opinion regarding whether the condition was aggravated by his PTSD.  Regarding the skin disorder claim, there is no opinion of whether the condition was caused by his PTSD, or aggravated by either his DMII or PTSD.  Regarding the hypertension claim, there is no opinion of whether the condition was aggravated by either his DMII or PTSD, or whether it was caused by PTSD.  

Finally, in June 2014, the Veteran's attorney submitted articles indicating that PTSD may cause or aggravate obstructive sleep apnea.  Although VA examiner in March 2015 considered these articles in finding that the Veteran's PTSD did not cause the Veteran's sleep disorder, an examiner needs to consider whether sleep apnea was aggravated by DMII.

Therefore, additional opinions are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records regarding hearing loss, tinnitus, sleep disorder, ED, a GI condition, a skin condition, and hypertension dating since July 2013 which are not currently contained in the paper or electronic claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, send the claims file to appropriate VA physicians to obtain opinions on the claims for service connection for hearing loss, tinnitus, ED, a GI condition, a skin condition, and hypertension.  If new examinations are deemed necessary, they should be scheduled.  After review of the claims file, the physician should provide an opinion on the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss or tinnitus has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the DMII?  Please explain why or why not.  If the physician finds that the Veteran's hearing loss or tinnitus has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the hearing loss or tinnitus.

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's ED was caused by his PTSD?  Please explain why or why not.  

Is it at least as likely as not (50 percent probability or greater) that the Veteran's ED has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by either DMII or PTSD?  Please explain why or why not.  If the physician finds that the Veteran's ED has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the ED.

(c) The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GI condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the medication taken for his PTSD?  Please explain why or why not.  If the physician finds that the Veteran's GI condition has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the GI condition.  

(d) The examiner should opine whether the Veteran's skin condition at least as likely as not (50 percent probability or greater) was caused by the service-connected PTSD.  The examiner should explain why or why not. 

Is it at least as likely as not (50 percent probability or greater) that the skin condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by either the DMII or PTSD?  Please explain why or why not.  If the physician finds that the Veteran's skin condition has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the skin condition.  

(e) The examiner should opine whether the Veteran's hypertension at least as likely as not (50 percent probability or greater) was caused by the service-connected PTSD.  The examiner should explain why or why not. 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by PTSD or DMII?  Please explain why or why not.  If the physician finds that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the hypertension.  

(f) Is it at least at least as likely as not (50 percent probability or greater) that the Veteran's sleep disorder was caused by the service-connected PTSD?  The examiner should explain why or why not, and comment on the articles submitted by the Veteran's attorney in June 2014.

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by either DMII or PTSD?  Please explain why or why not.  If the physician finds that the Veteran's sleep disorder has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the sleep disorder.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


